         Case 1:18-cv-00057-DAK Document 71 Filed 11/14/18 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


COREY JOHNSON, an individual on
behalf of minor child, S.J.,                          SETTLEMENT CONFERENCE ORDER

          Plaintiffs,                                 Case No. 1:18-cv-00057

v.                                                    District Judge Dale Kimball

CACHE COUNTY SCHOOL DISTRICT,      Magistrate Judge Evelyn J. Furse
TERI CUTLER, DENISE MOURITSEN, et.
al.,                               Settlement Magistrate Judge Dustin B. Pead

         Defendants.

       The above entitled matter was referred to Magistrate Judge Dustin Pead for settlement.

(ECF No. 68.) A Settlement Conference was held on November 13, 2018. In attendance were

Defendants Teri Cutler, Denise Mouritsen and Lori Reynolds along with their attorneys Darin

Goff and Kyle Kaiser. Also present were Plaintiffs Corey Johnson and S.J. along with their

attorney Angela Elmore.

       A confidential settlement was reached between the parties and placed on the record. As

set forth on the record, after certain conditions of the settlement are completed Defendants shall

file a motion to dismiss the action with prejudice.

                                              DATED this 13th day of November, 2018.

                                                        BY THE COURT:



                                                        _______________________
                                                        Dustin Pead
                                                        U.S. Magistrate Judge
